Citation Nr: 1455401	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran has reported service from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The VA Pension Management Center has assumed the role of agency of original jurisdiction.  

The issues were previously remanded by the Board in October 2013 to schedule the Veteran for a videoconference Board hearing in accordance for her request.  The issues have since returned to the Board.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in February 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

As to the Veteran's claim for entitlement to nonservice-connected (NSC) pension benefits, the Board finds that additional evidentiary development is necessary.  

The Veteran essentially contends she is entitled to nonservice-connected pension due to various physical and psychiatric symptoms.  The Veteran testified in her February 2014 Board hearing that physical problems include hypertension, edema in her left foot and ankle since 2010, pain in her inner left arm at the elbow and a history of fibroid tumors with past surgery.  The Veteran reported that in January 2013, an ultrasound found mass fibroids, which indicates a worsening.  Psychiatric problems include a diagnosis of bipolar disorder since 2007.  The Veteran described an example of symptoms which was that when watching a television program she felt as if the television was talking to her and she would get mad because she felt it was harassing her.  The Veteran was diagnosed after her mother took her to the hospital because she was "acting irrational" during an argument which led her mother to call an ambulance.  The Veteran had been on medication since April 2013 because her symptoms were worse, as she had been homeless for five months prior.  

The Veteran was last afforded a VA examination in July 2011, however, the Veteran's testimony suggests a worsening in her physical symptoms and she has not yet been afforded a psychiatric evaluation.  Therefore, the Board finds that a remand is necessary to afford the Veteran current examinations for her NSC disabilities.

During the February 2014 Board hearing, the Veteran identified ongoing psychiatric treatment from the Jesse Brown VAMC and Chicago heights.  As the records are alleged to be pertinent and VA records are constructively of record, the VA must attempt to obtain the private and VA records.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA medical records to include those from the Jesse Brown VAMC beyond April 2009, Portland VAMC beyond May 2011, and Puget Sound VAMC beyond December 2011 and associate them with the claims file.  

Contact the Veteran and request that she forward any additional private records to VA including those from Chicago Heights to associate with the claims file or provide VA with authorization to obtain such records.  
If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Schedule the Veteran for a VA pension examination by an appropriate examiner(s) to determine the nature, extent and severity of each NSC disability. 

The purpose of the examination is to determine whether the non-service-connected disabilities have caused this particular Veteran to be unemployable.  All necessary tests must be performed.  The examiner must record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by each of the Veteran's non-service-connected disabilities. 

Following the examination, the examiner must prepare an opinion addressing whether the Veteran is permanently and totally disabled from the combined impact of his non-service-connected disabilities.  Specifically, the examiner must address whether the Veteran is:

(a) Unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran; or

(b) Suffering from any disability or disabilities sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability or disabilities will continue throughout the life of the Veteran; or

(c) Suffering from any disease(s) or disorder(s) justifiably determined to render the Veteran permanently and totally disabled.

Each examiner must be provided access to the Veteran's claims folder, Virtual VA and VBMS files for review.  The examiner(s) must state whether such review was accomplished.  The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




